                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 WILLIE M. CAULEY                                                                CIVIL ACTION

 VERSUS                                                                              NO. 18-6670

 ST. TAMMANY PARISH, ET AL.                                                   SECTION: “G”(1)


                                            ORDER

       Plaintiff has filed a pleading entitled “Motion for Sanctions.” Rec. Doc. 22. In that motion,

he alleges that his rights have been violated at the St. Tammany Parish Jail. Because plaintiff’s

allegations would not serve as a basis for “sanctions,” the Court, out of an abundance of caution,

will construe the motion as one for leave to file an amended complaint. However, because plaintiff

has already previously filed one amended complaint, Rec. Doc. 4, further amendments require the

opposing party’s written consent or the Court’s leave. See Fed. R. Civ. P. 15(a). In this instance,

there is no written consent to the proposed amendments, and the Court finds that the proposed

amendments should not be allowed for the following reasons.

       First, this civil action concerns a challenge to the validity of a search conducted by law

enforcement authorities and plaintiff’s related arrest, indictment, and prosecution on state criminal

charges. However, for the reasons noted in the Report and Recommendation separately issued this

date, this civil action should be closed because the claims asserted herein should be dismissed or

stayed pending resolution of plaintiff’s state criminal proceedings.

       Second, the proposed amendments are unrelated to the claims in this lawsuit. The new

claims concern subsequent purported violations of plaintiff’s rights at the St. Tammany Parish Jail,

perpetrated by individuals who are not currently parties in this lawsuit. Although the new claims
are undeniably serious ones, concerning such matters as purported sexual assault, excessive force,

and placement on suicide watch, they are not so connected to the claims in this lawsuit that justice

would require that they be brought in in the same proceeding.

       That conclusion is further reinforced by the fact that it appears that the claims detailed in

the motion may be premature. Because the motion was filed within days of the events on which

the claims are based, it seems unlikely that plaintiff exhausted his administrative remedies prior to

filing the motion. However, the law is clear: exhaustion of administrative remedies is mandatory

before a prisoner may seek relief in federal court. See 42 U.S.C. § 1997e(a) (“No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.”); Porter v. Nussle, 534 U.S. 516, 524 (2002)

(“[E]xhaustion in cases covered by § 1997e(a) is now mandatory.”).

       For all of these reasons, plaintiff’s motion is DENIED. If he wishes to pursue these new

unrelated claims, he should file a separate lawsuit and name appropriate defendants with respect

to those claims, after exhausting his administrative remedies at the jail.

       New Orleans, Louisiana, this fourth day of December, 2018.




                                              __________________________________________
                                              JANIS VAN MEERVELD
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
